DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/28/2021 has been entered, claim 2 is cancelled and claims 16-21 are new, thus claims 1 and 3-21 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
The amendment to claim 15 overcomes the previous 112(b) rejection, therefore the 112(b) rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Specifically, claim 10 recites the limitation “wherein the mounting groove is configured to accommodate at least one support portion of a support structure during manufacturing process such that the organic light emitting unit is formed through evaporation along a periphery of the at least one support portion of the support
structure.”  	However the term “configured to” which is similar to the phrase “adapted to” raises a question as to the limiting effect of the phrase “configured to.” See MPEP 2111.04.I. It is therefore unclear whether the “at least one support portion of a support structure” following “configured to” is part a necessary limitation of the structure of whether the mounting groove simply need to be capable of accommodating “at least one support portion of a support structure.” 	For examination purposes, the limitation is being interpreted as being capable of accommodating at least one support portion of a support structure which does not require that the at least one support portion of a support structure is present in the mounting groove. 	In order to overcome the current interpretation, the limitation must positively recite that the at least one support portion of a support structure is in the mounting groove. 	Claims 11-16 are also rejected under 35 U.S.C 112(b) as being indefinite for further limiting and depending on indefinite claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

  	Claims 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. US PGPub. 2019/0148672 of record.  	Regarding claim 10, Seo teaches a display panel (100, fig. 2) [0049], comprising: 	an array substrate (10, fig. 2) [0079] comprising at least one mounting groove, the mounting groove (MH, fig. 2) [0077] extending through the array substrate (10) in a thickness direction (DR3, fig. 2) of the array substrate (10);
 	an organic light emitting unit (ED, fig. 2) [0077] disposed on a (top) side of the array substrate (10) except a region (HA, fig. 2) of the mounting groove (MH); and
 a package structure (TE, fig. 2) [0098] disposed on a (top) side of the array substrate (10) except the region of the mounting groove (MH) for packaging the organic light emitting unit (ED);  	wherein the mounting groove (MH) is configured to accommodate at least one support portion of a support structure during manufacturing process such that the organic light emitting unit is formed through evaporation along a periphery of the at least one support portion of the support structure (Seo et al., fig. 1A-2). 	The italicized limitation is being interpreted as being capable of accommodating at least one support portion of a support structure which does not require that the at least one support portion of a support structure is present in the mounting groove. Therefore, since Seo teaches a mounting hole (MH), the mounting hole is capable of accommodating “at least one support portion of a support structure during manufacturing process such that the organic light emitting unit is formed through evaporation along a periphery of the at least one support portion of the support structure.” 	The phrase “configured to” is being interpreted similar to “adapted to” which raises a question as to the limiting effect of the language in a claim. See MPEP 2111.04.I. In order to overcome the current interpretation, the limitation must positively recite that the at least one support portion of a support structure is in the mounting groove. 	Regarding claim 11, Seo teaches the display panel of claim 10, wherein the array substrate comprises at least a carrier substrate (11, fig. 2) [0080], a base substrate (13, fig. 2) [080], a thin film transistor (TR, fig. 20 [0093], an anode (E1, fig. 2) [0100] and a functional film layer (EL, fig. 2) [0100] stacked sequentially;  	the functional film layer (EL) comprises at least a pixel defining layer (31, fig. 2) [0098], and the pixel defining layer (31) defines a plurality of pixel defining openings (hereinafter called EL’, fig. 2) (Seo et al., fig. 2).

 	Regarding claim 14, Seo teaches the display panel of claim 10, wherein the package structure (TE) comprises a thin film package layer (TE, fig. 2) [0098] (Seo et al., fig, 2, [0098]).
 	Regarding claim 15, Seo teaches the display panel of claim 10, wherein the package structure (TE) comprises a package cover (34, fig. 2) [0105] aligned (overlapping) with the array substrate (10), the package cover (34) and the package substrate (32, fig. 2) [0105] has a sealant (33, fig. 2) [0105], [0107] disposed therebetween to form a sealed package space (TE), the package cover (34)
has at least one through hole (MH, fig. 2) corresponding to the mounting groove (MH) defined therein (Seo et al., fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US PGPub. 2019/0148672 as applied to claim 12 above, and further in view of He et al. US PGPub. 2017/0308345, both of record.
 	Regarding claim 13, Seo does not teach the display panel of claim 12, wherein the organic light emitting material layer (EL) comprises a conjugated polymer material. 	However, He teaches a display panel (fig. 1a) [0038] comprising an organic light emitting material layer (114, fig. 1A) [0038], wherein the organic light emitting material layer (114) comprises a conjugated polymer material [0038] (He et al., fig,. 1A, [0038]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the light emitting layer of Seo for the material of the light emitting layer of He because conjugated polymers are well known in the art and such substitution is art recognized equivalence for the same purpose (for light emitting layers) to obtain predictable results .
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “the support structure comprises a first support portion supporting on the side of the array substrate away from the organic light emitting unit, and a second support portion having an end connected to a side of the first support portion facing to the array substrate, and the second support portion extends into and fills the mounting groove” as recited in claim 16.

Claims 1, 3-9 and 17-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a method of manufacturing a display panel comprising “providing a support structure, supporting the support structure on a side of the array substrate away from an organic light emitting unit, and filling the support structure in the mounting groove” in combination with “providing a package structure on a side of the array substrate for packaging the organic light emitting unit, the mounting groove being exposed” as recited in claim 1; and  	a display panel, comprising “a support structure positioned on a side of the array substrate away from the organic light emitting unit, the support structure extending into the mounting groove” in combination with “a package structure disposed on a side of the array substrate except the region of the mounting groove for packaging the organic light emitting unit” as recited in claim 17. 	Claims 3-9 and 18-21 are also allowed for further limiting and depending upon allowed claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
Response to Arguments
Applicant’s arguments with respect to claims 10-16 have been considered but are moot because the new ground of rejection does not rely on the same interpretation or ground of rejection using the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.